          Case 5:18-cr-00185-NAM Document 31 Filed 11/16/18 Page 1 of 1
                                                 United States Department of Justice

                                                 United States Attorney
                                                 Northern District of New York

                                                 I 00 South Clinton Street, P. 0. Box 7198   Tel. : (3 15) 448-0672
                                                 James M. Hanley Federal Building            Fax: (3 15) 448-0658
                                                 Syracuse, New York 1326/-7198


                                                  November 16, 2018

Hon. Therese Wiley Dancks
United States Magistrate Judge
I 00 S. Clinton St.
Syracuse, NY 13202

       Re:     United States v. Kamar Boatman
               Criminal No. 5:18-CR-185 (NAM)

Dear Judge Dancks:

       The United States opposes the defendant's request for a second detention hearing. The
defendant has not provided the Court with any change in the defendant's circumstances
providing a legal basis for a second detention hearing. Since the defendant' s arrest on a criminal
complaint, the defendant has been charged by indictment. The United States has provided
extensive discovery and there is a pending motion fi led by the defense.

       There is no legal basis that has been provided by the defendant for a second detention
hearing and the Court should deny this request.

                                                  Very truly yours,

                                                  GRANT C. JAQUITH
                                                  United States Attom


                                          By:
                                                  Richard R. Southwick
                                                  Assistant United States Attorney
                                                  Bar Roll No. 506265

cc: Courtenay K. McKean, Esq.
